1

2

3

4                               UNITED STATES DISTRICT COURT

5                                      DISTRICT OF NEVADA

6                                                  ***

7     GREGORY WEST ENTSMINGER,                           Case No. 3:16-cv-00555-MMD-WGC

8                                     Plaintiff,                       ORDER
             v.
9

10    ROMEO ARANAS, et al.,

11                               Defendants.

12

13   I.     SUMMARY

14          Before the Court is the Report and Recommendation of United States Magistrate

15   Judge William G. Cobb (ECF No. 120) (“R&R”), recommending denial of Plaintiff’s

16   emergency motion for temporary restraining order (the “Motion”) (ECF No. 118). Plaintiff

17   filed an objection to the R&R (“Objection”). 1 (ECF No. 122.) As discussed further below,

18   the Court agrees with Judge Cobb’s reasoning and adopts the R&R in full.

19   II.    DISCUSSION

20          This Court “may accept, reject, or modify, in whole or in part, the findings or

21   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

22   timely objects to a magistrate judge’s report and recommendation, then the court is

23   required to “make a de novo determination of those portions of the [report and

24   recommendation] to which objection is made.” 28 U.S.C. § 636(b)(1). Where a party fails

25   to object, however, the court is not required to conduct “any review at all . . . of any issue

26   that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985); see also

27

28          1The   Court has also reviewed Defendants’ response (ECF No. 134).
1    United States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard

2    of review employed by the district court when reviewing a report and recommendation to

3    which no objections were made); Fed. R. Civ. P. 72, Advisory Committee Notes (1983)

4    (providing that the court “need only satisfy itself that there is no clear error on the face of

5    the record in order to accept the recommendation”).

6           In light of Plaintiff’s objection to the R&R, this Court has engaged in a de novo

7    review to determine whether to adopt the R&R. Plaintiff’s Motion requests an order that

8    maintains the status quo with respect to his housing, his legal and personal property, his

9    classification status, and his job assignment. (ECF No. 118 at 1.) Judge Cobb found that

10   the requested relief is ancillary to the claims in Plaintiff’s Complaint (ECF No. 120 at 2),

11   which the Court agrees. Accordingly, Judge Cobb recommended denying the Motion

12   because Plaintiff has not demonstrated the requisite “nexus between claims raised in the

13   motion and the claims set forth in the underlying complaint itself.” (ECF No. 120 at 3 (citing

14   to Pac. Radiation Oncology, LLC v. Queen’s Med. Ctr., 810 F.3d 631, 636 (9th Cir. 2015).)

15   Plaintiff objects that there is sufficient nexus because the Motion seeks “to prevent ongoing

16   retaliation for the First Amendment activities.” (ECF No. 122 at 4.) But Plaintiff’s argument

17   is too broad to sufficiently demonstrate the requisite nexus to (1) his First Amendment

18   claim that prison officials opened his legal mail, or (2) his retaliation claim that certain

19   defendants refused to provide Plaintiff dental treatment because he filed a grievance. (See

20   ECF No. 21 at 20.) Moreover, the Court finds that Plaintiff provides no evidence of such

21   nexus. Plaintiff also attempts to distinguish his case from Pacific Radiation Oncology, LLC

22   v. Queen’s Medical Center, 810 F.3d 631 (9th Cir. 2015) (ECF No. 122 at 4), but the Ninth

23   Circuit has recently applied that legal standard to the context of a prisoner’s civil rights

24   action. See Friedman v. Woods, 787 F. App'x 966 (9th Cir. 2019) (affirming denial of a

25   preliminary injunction where prisoner failed to establish a relationship between the

26   ///

27   ///

28   ///

                                                   2
1    requested injunctive relief and the underlying retaliation claims in the complaint). 2

2    Accordingly, the Court will deny the Motion.

3    III.   CONCLUSION

4           The Court notes that Plaintiff made several arguments and cited to several cases

5    not discussed above. The Court has reviewed these arguments and cases and determines

6    that they do not warrant discussion as they do not affect the outcome of the Motion before

7    the Court.

8           It is therefore ordered, adjudged and decreed that the Report and Recommendation

9    of Magistrate Judge William G. Cobb (ECF No. 120) is accepted and adopted in its

10   entirety.

11          It is ordered that Plaintiff’s emergency motion for temporary restraining order (ECF

12   No. 118) is denied.

13

14   DATED THIS 27th day of January 2020.

15

16
                                              MIRANDA M. DU
17                                            CHIEF UNITED STATES DISTRICT JUDGE

18

19

20

21

22

23

24

25

26
            2Pursuant   to Ninth Circuit Rule 36-3, Friedman, 787 F. App'x 966 is not precedent,
27
     but may be cited by this Court. See FRAP 32.1 The Court accordingly cites Friedman not
28   for its precedential value, but because the Court finds the Ninth Circuit’s reasoning on a
     similar point of law persuasive.
                                                    3
